Citation Nr: 0514730	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  01-04 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than November 21, 
1994, for the grant of service connection for schizophrenic 
reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1969 to July 
1970.  

By rating action in March 1982, the RO denied service 
connection for a psychiatric disorder.  The veteran was 
notified of this decision and did not appeal.  

In March 1997, the Board of Veterans Appeals (Board) found 
that new and material evidence had been submitted to reopen 
the claim, and remanded the appeal to the RO for additional 
development.  

In April 1999, the Board granted service connection for a 
psychiatric disorder.  By rating action in May 1999, the RO 
implemented the Board decision and assigned an effective date 
of November 21, 1994.  The present appeal arises from the 
effective date assigned by the RO.  


FINDINGS OF FACT

1.  The veteran did not appeal a March 1982 rating decision 
that denied service connection for a psychiatric disorder, 
and that rating action is final.  

2.  A request to reopen the claim of service connection was 
received in November 1994.  

3.  Service connection for schizophrenic reaction was granted 
by the Board in April 1999, and made effective from November 
21, 1994, by rating action in May 1999.  

4.  The earliest effective date for the establishment of 
service connection for schizophrenic reaction is November 21, 
1994, the date of receipt of the veteran's request to reopen 
the claim.  




CONCLUSIONS OF LAW

1.  The March 1982 rating decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  

2.  An effective date earlier than November 21, 1994, for the 
grant of service connection for schizophrenic reaction is not 
assignable.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p),(q),(r), 3.151, 
3.155, 3.156, 3.400(q)(ii), (r) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  

However, in this case, while the duty to assist letter sent 
to the veteran in February 2004 was defective to the extent 
that it informed him that he could submit evidence pertaining 
to a claim for an increased rating, the issue on appeal is 
one determined by governing legal authority, as the pertinent 
facts are not in dispute.  Therefore, the Board finds that no 
useful purpose would be served by remanding the appeal, as 
there is no additional evidence that could be obtained which 
would influence the outcome of the claim.  

The veteran was provided with the appropriate laws and 
regulations pertaining to VCAA and the effective dates for 
the award of disability compensation benefits.  He was also 
advised of the evidence that had already been obtained in the 
March 2001 Statement of the Case and the February 2004 
Supplemental Statement of the Case.  

Thus, to the extent that VA has a duty to assist in the 
development of the veteran's claim, all appropriate all 
notification and development actions needed to render a fair 
decision on this issue have been accomplished.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that no prejudicial error would 
result from appellate consideration of this appeal at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).   

Factual Background

By rating action in March 1982, the RO denied service 
connection for a psychiatric disorder.  The veteran was 
notified of this decision and did not appeal.  

A request to reopen the claim of service connection for a 
psychiatric disorder was received on November 21 1994.  

In April 1999, the Board granted service connection for a 
psychiatric disorder.  In May 1999, the RO implemented the 
Board decision and initially assigned a noncompensable 
evaluation for schizophrenic reaction, effective from 
November 21, 1994, the date of receipt of a request to reopen 
the claim.  The RO subsequently assigned a 50 percent 
evaluation, effective from the same date.  The veteran did 
not disagree with the 50 percent rating, but argued that the 
effective date should be either the date that he was 
discharged from service or the date of his original claim in 
March 1982.  

Earlier Effective Date

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2004).  

Additionally, VA Regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected as prescribed in Rule 302 (Sec. 20.302 of this 
part).  38 C.F.R. § 20.1103 (2004).  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award of disability compensation based on new and material 
evidence received after final disallowance shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii), and (r) (2004).  

Analysis

In the instant case, service connection for a psychiatric 
disorder was denied by the RO in March 1982.  The veteran was 
notified of this decision by letter dated in March 1982, and 
did not appeal.  At this point, the Board notes that the 
notification letter was mailed to the veteran's then current 
address of record and was not returned by the U.S. Postal 
Service as undeliverable.  Although the veteran argued that 
he does not recall ever receiving the notification letter, no 
competent evidence has been presented to rebut the 
presumption that the letter was properly mailed.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice 
to the last address of record for the presumption to attach).  
This presumption of regularity in the administrative process 
may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Here, the 
Board finds that statements and testimony by the veteran that 
he does not recall ever receiving the notification letter do 
not rebut the presumption of regularity in the administrative 
process.  

Thereafter, a request to reopen the claim was received on 
November 21 1994, and the Board subsequently granted service 
connection in April 1999.  The RO then assigned an effective 
date of November 21 1994, the date of receipt of the reopened 
claim.  

The provisions of the law governing effective date of awards 
of benefits are clear.  The effective date of an award is 
generally the date of receipt of a claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, in the case such as 
this one, where the issue is one of new and material 
evidence, the effective date of an award of compensation is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (q)(ii), and 
(r).  

In this case, the RO assigned an effective date of November 
21, 1994, the date of receipt of the veteran's request to 
reopen the claim of service connection for a psychiatric 
disorder, which is the earliest date allowable under the 
applicable criteria.  

Absent assertions of clear and unmistakable error in a prior 
rating decision, there is no basis upon which the Board may 
assign an effective date earlier than November 21, 1994 for 
the grant of service connection.  

In light of the discussion above, the Board concludes that it 
has no alternative but to find that the veteran's claim for 
an effective date earlier than that allowable by law lacks 
legal merit and must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, the appeal is denied.  




ORDER

Entitlement to an effective date earlier than November 21, 
1994, for the grant of service connection for schizophrenic 
reaction is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


